Citation Nr: 0502683
Decision Date: 02/03/05	Archive Date: 03/14/05

Citation Nr: 0502683	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  93-24 207A	)	DATE FEB 03 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
service with the Army Transportation Corps verified as active 
duty from September 18, 1944, to November 23, 1944, and from 
November 26, 1944, to March 22, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the 
appellant's claim.  

In a January 14, 2000, decision the Board found new and 
material evidence had been received to reopen the appellant's 
claim, but denied entitlement to service connection for the 
cause of the veteran's death upon de novo review.


FINDINGS OF FACT

1.  The Board rendered a decision in the appellant's case in 
January 2000.

2.  The record shows that on December 22, 1999, the RO 
received evidence the appellant submitted in response to 
Board correspondence dated October 26, 1999; as the evidence 
was received by VA within the 60 day time period provided by 
that correspondence due process requires this additional 
evidence be considered.


CONCLUSION OF LAW

In order to ensure that the appellant is not denied due 
process of law, the Board's decision, dated January 14, 2000, 
which denied entitlement to service connection for the cause 
of the veteran's death, is vacated.  38 U.S.C.A. § 7104 (West 
2002); C.F.R. § 20.904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that an appellate decision may be vacated by 
the Board at any time upon the request of the appellant or 
his representative, or upon the Board's own motion, when the 
appellant was denied due process.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2004).  

In this case, a review of the record reveals that in 
correspondence dated October 26, 1999, the Board notified the 
appellant that additional evidence had been obtained 
concerning her claim.  A 60-day time period was provided for 
a response.  The correspondence did not clearly indicate 
where her response should be directed; however, the language 
of the letter may be reasonably construed as requiring the 
response be submitted to the agency of original jurisdiction.  
VA records show that on December 22, 1999, the RO received 
evidence submitted on behalf of the appellant in response to 
the Board's October 26, 1999, notice.  As this evidence was 
received by VA within the 60-day time period provided by that 
correspondence, the Board finds due process requires this 
additional evidence be considered.

Therefore, in order to assure due process of law and to 
afford the appellant every equitable consideration, the 
Board's decision of January 14, 2000, is hereby vacated.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  Accordingly, a 
new decision will be entered by the Board as though the 
decision had not been made.  


ORDER

The Board's decision of January 14, 2000, is hereby vacated.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


